DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11/07/2019, 03/10/2021 and 09/01/2021 has been considered by the examiner.


Preliminary Amendment
           Preliminary Amendment that was filed on 09/10/2019 is entered.











Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kouma et al. (US PUB 20100208347; herein after “Kouma”).

    PNG
    media_image1.png
    821
    750
    media_image1.png
    Greyscale


Regarding claim 1, Kouma teaches an optical module (a micro movable device X1, FIGS. 8-14 IG. 8, para. [0080]) comprising: a support layer (a second layer 21B); a device layer (a first layer 21A) which is provided on the support layer; and a movable mirror (a movable member 10, land 11A, and a mirror surface 11a) which is mounted in (as shown at least in FIG. 10 above), wherein the device layer has a mounting region (i.e., area around mirror 10) in which the movable mirror is mounted, and a driving region (i.e., area around electrodes 12, 22, 13, 23) which is connected to the mounting region (as shown in FIG. 8), wherein a space corresponding to at least the mounting region and the driving region is formed between the support layer and the device layer (as shown at least in FIG. 10 above, see para. [0081]-[0083]), and wherein the mounting region is disposed between a pair of elastic support regions (connecting portions 31-34) in the driving region and is supported by the pair of elastic support regions (i.e., the electrostatic attraction forces generated in this way act on the electrodes 12 and 13 as a driving force, so that the electrodes 12 and 13 of the movable member 10 are attracted to the electrodes 22 and 23 of the stationary portion 20, respectively. In this process, tension is applied to the connection bars 31a, 31b, 32a, 32b, 33a, 33b, 34a and 34b of the connecting portions 31-34, so that the connection bars are elastically deformed, see para. [0091] and as shown in FIGS. 8-16, also see para. [0085]-[0088]).
	
Regarding claim 2, Kouma as set forth in claim 1 further teaches an intermediate layer (an insulating layer 21C) which is provided between the support layer and the device layer, wherein an opening is formed in the intermediate layer, wherein the space includes a region inside the opening  (as shown at least in FIG. 10 above, see para. [0083]), wherein the support layer is a first silicon layer of an SOI substrate, wherein the device layer is a second silicon layer of the SOI substrate, and wherein the (i.e., SOI (silicon layers), see para. [0081] and [0083]).

Regarding claim 3, Kouma as set forth in claim 1 further teaches the pair of elastic support regions sandwich the mounting region from both sides when viewed in a direction in which the mounting region moves (as shown at least in FIG. 8).

Regarding claim 4, Kouma as set forth in claim 1 further teaches a mirror surface (11a) of the movable mirror intersects the mounting region (as shown at least in FIG. 8 and FIG. 10 above).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kouma et al. (US PUB 20100208347; herein after “Kouma”) between first and ninth embodiments.	

    PNG
    media_image2.png
    653
    686
    media_image2.png
    Greyscale

	Regarding claim 5, Kouma as set forth in claim 1 above further teaches in related ninth embodiment (a Michelson delay interferometer Y, FIG. 66) where, a fixed mirror (103) which is mounted in at least one of the support layer, the device layer, and an intermediate layer which is provided between the support layer and the device layer; and a beam splitter (102) which is mounted in at least one of the support layer, the device layer, and the intermediate layer, wherein the movable mirror (104), the fixed mirror, and the beam splitter are disposed such that an interference optical system is (i.e., a micro movable device X1, FIGS. 8 constitute an interferometer Y which is a Michelson delay interferometer (an interference optical system) including a lens 101, a half mirror 102 (splitter), light reflectors 103 (fixed mirror) and 104 (movable mirror), and a detector system (not illustrated), see para. [0244], [0245] and as shown in FIG. 66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the micro movable device X1 of the first embodiment and the Michelson delay interferometer of the ninth embodiment, so that signals are reliably obtained by precisely adjusting the difference between the optical path lengths of the coherent lights.

Regarding claim 6, Kouma as set forth in claim 1 and 5 above further teaches in related ninth embodiment where a light incident unit which is disposed such that measurement light (L1) is incident on the interference optical system from outside; and a light emission unit which is disposed such that the measurement light (L5) is emitted from the interference optical system to the outside (as shown in FIG. 66 above, see para. [0245]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the micro movable device X1 of the first embodiment and the Michelson delay interferometer of the ninth embodiment as shown above, so that signals are reliably obtained by precisely adjusting the difference between the optical path lengths of the coherent lights.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. OHMORI SHIGETO (WO 2011037015 A1) teaches an interference optical system constituting a Michelson interferometer and a spectroscope equipped with the interference optical system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
February 25, 2022